Citation Nr: 1108835	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional inguinal hernia disability, claimed as a failure to provide adequate treatment and advice by VA.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran provided testimony at a Board hearing in December 2010. He indicated he wished to submit additional evidence and waived RO jurisdiction over such evidence.  The Board indicated it would hold the record open to permit this submission.  Indeed, in February 2011, the Board received over 100 pages of material, principally consisting of the Veteran's self-written diary which dates from September 2005 onward.  This evidence has been considered by the Board. 


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that the Veteran suffered an injury or an aggravation of an injury that resulted in additional inguinal hernia disability as a result of VA failing to provide timely and proper treatment for an inguinal hernia at the Hines VA Medical Center.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 as a result of VA failing to provide timely and proper treatment for an inguinal hernia at the Hines VA Medical Center have not been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Although elements (1) through (3) are not implicated in a section 1151 claim, notice must arguably be given for elements (4) and (5). 

Initially, the Board notes that in the current appeal there is no issue as to providing an appropriate application form.  Next, the Board finds that written notice provided in August 2005, prior to the December 2005 rating decision, along with the written notice provided in March 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing the assignment of disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran was not provided with adequate notice prior to the December 2005 rating decision, providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the May 2008 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's records from the San Diego, Hines, and Iowa City VA Medical Centers relating to the September 2004 inguinal hernia surgery and his prior and subsequent treatment.  Moreover, the Board finds that the medical opinion the RO obtained in November 2005 is adequate to adjudicate the claim because the examiner reviewed the record on appeal, examined the claimant, and thereafter provided an opinion based on citation to relevant evidence found in the claim's files.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

The record on appeal shows that the Veteran has been in receipt of Social Security Administration (SSA) disability since June 1998.  While his SSA records have not been associated with the claims files, the Board nonetheless finds that a remand to request these records is not required.  The Board has reached this conclusion because nothing in these records, which deals only with the state of the claimant's medical condition over one year before the Veteran even claimed that he started experiencing abdominal pain in 1999 and six years prior to his September 2004 inguinal hernia surgery, can have any relevance to the current claim.  The Board has reached this conclusion because the record already includes all of the claimant's VA treatment records pertaining to his complaints, diagnoses, and/or treatment for an inguinal hernia before and after his September 2004 surgery and his prior and a VA examiner, based on this evidence, already provided the needed medical opinion.  See 38 U.S.C.A. § 5103A(b); Also see Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (holding that VA had no duty to request a Veteran's SSA records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identified testimony, documents, and/or medical reports relating to the Veteran's claim).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran's contends that his chronic abdominal pain and general lack of quality of life was caused by VA falling to timely diagnosis and treat his inguinal hernia.  In this regard, the Veteran also claims that if VA had not cleared him for strenuous physical activity, like competing in VA's disabled Veteran's ski program, by failing to timely diagnosis his inguinal hernia, he would have not sustained additional injury, in the form of chronic pain, by over doing things when he did not know he had an inguinal hernia.   

In this regard, because the Veteran's claim for benefits under 38 U.S.C.A. § 1151  was received by VA in June 2005, controlling laws and regulations provide that in order to warrant compensation he must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board will first consider the "additional disability" question.  In this regard, the Board notes that the record on appeal contains voluminous VA treatment records starting years before the Veteran's September 2004 inguinal hernia surgery at the Iowa City VA Medical Center, including the September 2004 surgical records and his records from the Hines and San Diego VA Medical Centers.  These records document complaints of left-sided abdominal pain with tenderness starting in 1999 and left inguinal and/or groin pain in 2002.  In this regard, a June 2003 treatment record noted that the Veteran had a left lower quadrant hernia like bulge in June 2003.  Moreover, a July 2003 VA psychiatric treatment record also recorded the Veteran's statements that he was upset that VA was not treating him for his abdominal pain which he believed was a hernia.  Nonetheless, VA treatment records show that VA ruled out an inguinal hernia in July 2000, October 2002, and again in January and February 2004.  In fact, VA treatment records do not show the Veteran's groin pain being associated with an inguinal hernia until August 2004.  At that time, the Veteran also reported that he had had left inguinal pain since 1999.  Following the September 2004 inguinal hernia surgery, records starting in approximately 2005 also document the Veteran's general claims regarding having pain from the waist down to his toes.  

The record also includes medical clearance forms dated in November 1999 and October 2000 signed by VA physicians from the Hines VA Medical Center clearing the appellant to participate in a VA sponsored ski program.

Dennis J. Crnkovich, M.D., provided three letters in support of the Veteran's claim.  In the first September 2004 letter, he reported that he had reviewed VA and private treatment records provided to him by the Veteran and the first time that he saw the claimant was on September 1, 2004.  As to the Veteran's medical history, it was noted that he had paraplegia since 1998 with residual neurogenic bladder and bowel.  It was also noted that the Veteran was scheduled for a hernia repair later that same month, he came in complaining of severe left groin pain, and he had a severe hernia.  Dr. Crnkovich further noted that, while the Veteran had been seen for groin pain in the past by VA, including a 2003 evaluation for a hernia, the hernia was not diagnosed by VA until recently.  It was thereafter reported that the Veteran had not been given any restrictions on his activity, including exercising, and due to his paraplegia the claimant was not able to feel any discomfort until he developed his current unremitting and severe groin pain.  Lastly, it was opined that the Veteran should "probably have been given instructions regarding exercises that he could or could not perform.  Certainly because of the inability to use his back properly, he would have been at higher risk for hernia related type injury.  In all likelihood, at least some, if not all of this, could have been avoided." 

In the second October 2007 letter, Dr. Crnkovich further stated that at the time of his earlier letter he had reviewed various VA medical charts and files which included much of the Veteran's medical records over the past five years including some older records.  It was next reported that in September 2004 he opined that the Veteran had a hernia which had been bothering him for some time and eventually became severe enough that it caused suffering that required numerous pain medications.  Dr. Crnkovich further stated that since September 2004 he reviewed additional VA treatment records which included 1999 and 2001 "clearance exams" whose purpose was to clear the Veteran "to participate in physical activities including lifting, wheelchair games, etc. that directly resulted in the development of his left groin hernia and then to his intense pain and suffering as a result of these injuries.  These activities clearly had not been in anyway restricted for [the Veteran] and he was given medical clearance to participate by [VA] without limitation." 

Lastly, in the third March 2008 letter, Dr. Crnkovich stated, after a "thorough history and evaluation of the [Veteran] as well as a careful review of his medical records," that the appellant's 

general level of pain and subsequently overall well being have declined over the past 5 years.  He has never been able to recover fully since his hernia operation and his progressive pain has limited his ability to due (sic) even the activities required of daily living.  He still has pain in the left groin following surgery and subsequently his level of function has declined.  I honestly believe if surgery would have been done earlier he would have had a decidedly better outcome . . . I have seen his abilities to do daily tasks altered which have limited him greatly causing both an increase in pain and a decrease in his health as a consequence of the above.

The Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, while there is no dispute regarding the Veteran having had an inguinal hernia, the Board finds that the pain and decline in overall well being that Dr. Crnkovich opined that the Veteran continues to suffer from because VA failed to timely diagnosis and treat the inguinal hernia cannot in of itself act as the "additional disability" required for the appellant to prevail on his 38 U.S.C.A. § 1151 claim.  

In this regard, the Veteran was afforded a VA examination in November 2005.  At that time the examiner noted the Veteran's claims regarding having a rapidly developing and painful inguinal hernia since approximately 1999 and his claims that VA did not diagnosis this problem for five years despite being seen on a number of occasions at the Hines VA Medical Center.  The examiner next reported that a review of the record on appeal revealed a March 2004 treatment record in which it was specifically opined that the claimant did not have an inguinal hernia and a subsequent August 2004 treatment record which provided the first diagnosis of the inguinal hernia.  It was next opined that VA treatment records showed that he underwent surgical repair in September 2004 "without complications" and his recuperation was "uneventful" with the outcome being "excellent."  The records also show that, while he had a scar, it was asymptomatic.  It was also noted that the Veteran had not complained of pain or discomfort in the area, there had not been a recurrence, and the prior swelling and pain he had had totally been alleviated.  

On examination, the Veteran's post operative inguinal hernia scar was faint, well-healed, non-tender, freely movable, not ulcerated, and did not cause localized damage to the surrounding area.  It was also opined that the inguinal hernia had not reoccurred and the Veteran did not have any localized tenderness.  Lastly, it was noted that there was no adenopathy or other abnormality. 

It was thereafter opined that a review of the record on appeal revealed the following:

. . . no additional disability of the residuals of [the] inguinal hernia surgery . . . It does not appear that the alleged delay in surgical treatment resulted in any permanent residuals, deformity[,] or incapacitation.  In fact[,] there appears to be no disability at present related to the hernia or to the hernia surgery . . . [While] [i]t does appear that an appropriate diagnosis was [not] made at the VA hospital in . . . [March 2004] . . .[,] subsequent therapy appears to be quite appropriate and successful.  [Emphasis added]

The November 2005 VA examiner's opinion that the veteran sustained no additional disability is highly probative as it is based on an examination of the Veteran and the comprehensive medical records contained in the claims file.  Although Dr. Crnkovich indicated that he had reviewed all the records that had been provided to him by the Veteran, it is unclear whether this included all of his medical history. In contrast, the VA examiner had access to all of the Veteran's records, to include VA treatment records, which document complaints of abdominal pain starting in 1999 and do not show the Veteran being diagnosed with an inguinal hernia until 2004 despite a number of earlier inguinal hernia examinations.  Nothing in these records contradicts the November 2005 VA examiner's opinion regarding the Veteran not suffering an injury or an aggravation of an injury resulting in additional disability as a result of VA failing to treat his inguinal hernia for five years.  See Colvin, supra.  In fact, October 2004 post operative follow-up records consistently noted that the surgery was without complications and mesh was not used in the repair.  They also noted that since the surgery the Veteran reported that he was doing well with only minimal tenderness at the incision cite but no inguinal pain, fever, chills, or difficulty with bowel movements.  Examination at that time also revealed a well-healed scar and no erythema, warmth, or discharge and only minimal tenderness to palpation.  It was opined that he was healing nicely.  Likewise, a November 2004 VA treatment record included the opinion that the Veteran had good post operative recovery and his left groin pain was gone.  In sum, the 2005 VA examiner's opinion and the VA treatment records before and after the Veteran's hernia surgery do not demonstrate a failure to treat. Further, they do not demonstrate additional disability stemming from the provision of VA treatment. These VA records are of greater probative value than Dr. Crnkovich's opinion. 

Moreover, the Board does not find the Veteran's or his wife's personal hearing testimony and/or voluminous writings to VA to include his diary to be competent evidence of additional disability because answering these questions requires special medical training and therefore they are determinations "medical in nature" and not capable of being made by lay persons.  Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Furthermore, as noted above, the Board places greater probative value on the VA examiner's opinion regarding additional disability because it is based on a review of the record on appeal and an examination of the claimant.  Id; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the "negligence" and the "not reasonably foreseeable" questions, the Board finds that it need not address these question because even if "negligence" and an event not reasonably foreseeable were to be conceded (which the Board is not will to do in light of the November 2005 VA examiner's opinion that there was no negligence), without a finding additional disability, the Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  

In summary, the preponderance of the competent and credible medical evidence supports the conclusion that the Veteran does not currently have additional disability because of VA failing to provide timely and proper treatment for an inguinal hernia at the Hines VA Medical Center prior to his surgery at the Iowa City VA Medical Center in September 2004.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. §§ 1151.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

CONTINUED ON NEXT PAGE

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for disability as a result of VA failing to provide timely and proper treatment for an inguinal hernia at the Hines VA Medical Center is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


